I am pleased to bring our usual warm greetings from the Government and the people of Grenada, on whose behalf I am privileged to address this renowned institution and distinguished gathering. I am also pleased to join esteemed colleagues who preceded me in thanking the outgoing President of the General Assembly, His Excellency Mr. Sam Kutesa of Uganda, for his energetic and focused leadership in the sixty-ninth session. I commend that session for blazing a trail that gives us no choice but to follow as we strive to deliver and implement a transformative post-2015 development agenda.
I also congratulate and thank Secretary-General Ban Ki-moon for his extraordinary leadership of the United Nations and express our deep gratitude especially for the keen interest he has shown in the developmental challenges facing small island developing States (SIDS).
To the President of the General Assembly at its seventieth session, Mr. Mogens Lykketoft of Denmark, I wish to say: please be assured, Sir, of my delegation’s fullest cooperation and support as you embark on the road ahead for peace, security and human rights.
As is the custom, our themes reflect the current state of international affairs, as indeed they must. It should be no surprise that matters of peace, security and human rights continue to feature in the international discourse. Indeed, without those fundamental pillars of an orderly international system it would be colossal waste of time to even start to think of improving the quality of the lives of our people. Therefore, at this historic juncture of the United Nations at 70, the President is accepting a new commitment to action for transforming our world. Interestingly, recent history has shown us that without peace, security and human rights, development cannot be sustained.
The impacts of climate change are already being felt the world over, and without a successful, legally binding agreement in Paris, we will see climate change continue unabated. We will see more floods and droughts, more hurricanes and cyclones, more hunger, more insecurity, more troubled spots around the world and more economies in crisis. As leaders and as a
community of nations, we will take actions from today onwards that will dictate whether we bequeath to others a world where peace, security and human rights can be assured, or a world where human tragedy and suffering become the norm.
The General Assembly has recognized the unique vulnerabilities of SIDS. Grenada endorses the Security Council’s initiative to discuss the challenges facing SIDS. We strongly urge the Council to give greater consideration to the special circumstances of SIDS in relation to both traditional and non-traditional security concerns. Climate change is a critical issue, not only for intellectual debate, but in its manifestation as a major, multidimensional security threat to small island developing States. The foundation of our sustainable development platform is undermined by climate change. The recent experience of our sister nation, the Commonwealth of Dominica, is ample evidence.
Let us now commit, ahead of the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change in Paris, to adopting a new, legally binding global climate change agreement that will hold the global temperature rise well below 2°C, or 1.5°C above pre-industrial levels. A framework for climate change cannot wait. We need immediate consensus on climate change, including financing.
We wish to place on record our gratitude to our international partners for their support in developing our capacity for climate change adaptation and mitigation in Grenada. We reaffirm our commitment to Agenda 21 and the SIDS Accelerated Modalities of Action (SAMOA) 2Pathway.
Grenada strongly supports convening the Triennial Oceans and Seas Global Conferences, for the duration of the 2030 Agenda on Sustainable Development (resolution 70/1), to coincide with World Oceans Day, beginning with the June 2017 Conference in Fiji. We further suggest that initiatives like the Small Island Developing States Sustainable Energy Initiative be used as a global platform for Governments and relevant stakeholders to ensure financing for the full implementation of Sustainable Development Goal 14 and its targets.
A little over two years ago, the Government of Grenada, with the support of the international community, initiated a programme of fiscal adjustment and structural reforms to boost economic growth and
36/45 15-29816

02/10/2015 A/70/PV.25
competitiveness, restore fiscal and debt sustainability and strengthen the financial sector. We have made significant progress thus far, and our achievements have been documented in published reports of the International Monetary Fund and others. The success of the programme derived from a social compact initiated by government to include our churches, non-governmental organizations, trade unions, the private sector and political parties.
We now call upon the international community to make good on its unkept promises of 0.7 per cent official development assistance, notwithstanding that 0.2 per cent goes to SIDS, such as Grenada. We urge the international community to share in the sacrifice that is required at this difficult period in our history. However, the unilateral graduation of many small island developing States to middle-income status is premature and has resulted in significant budgetary shortfalls. I therefore reiterate the call for a more holistic and comprehensive set of indicators for classifying States. The point is that per capita income as a sole measure, without the context of climate vulnerability and other inherent structural challenges, does more harm than good.
We must reaffirm that the implementation of the Sustainable Development Goals (SDGs) will depend on revitalized and enhanced global partnerships. Together, Governments, civil society, the private sector and the United Nations system must embrace all stakeholders, and we must get delivery on the commitments made on the Samoa Pathway. Our people and our planet can realize prosperity and peace only through reliable partnerships and frameworks, which are assured by trust.
Small island developing States like Grenada — already disadvantaged by small economies of scale, climate impact caused mainly by developed countries, and high indebtedness — only seek a level playing field that takes our disadvantages into account. However, we are disheartened by the fact that the same developed partners with whom we sit in our transparent intergovernmental engagement to find ways to develop our capacity revert to suspiciously blacklisting and declaring all jurisdictions to be harmful tax havens. We call for developed countries to carefully weigh their interactions with small and vulnerable island States to ensure that we are in no way unjustly victimized economically and in reputation, especially when we
have worked assiduously to comply with stipulated requirements.
Grenada asserts that partnerships for sustainable development must be based on global solidarity, which affirms that none among Member States is more equal than the others. Grenada seeks to safeguard the fiscal performance achieved with the necessary support of partners and stakeholders.
History dictates that we must embrace our grave responsibility, daunting though it may be, to ensure a peaceful and sustainably developed planet for posterity. The carnage being committed around the world as we speak, demonstrated by the persistent disregard for human life, and the quest for dominance concealed by any faith cannot be condoned. The concept or definition of peace begs for global consensus. A peaceful world is not just one without a world war. Authority and power must mean caring, not killing.
The plight of displaced people driven from their habitat — in extremely inhumane conditions, in search of peace and a better life, free of fear — is regrettable and warrants our collective and decisive action to avert a wider and more destructive wave of migration. The spectacle of drowning and dying people, lost and displaced children, the abuse of the weak and the elderly and sexual violence against women are disgraces to humankind. Their stories remind us of our interconnectedness as a global village and of our common humanity. In the words of the late Dr. Martin Luther King Jr., “Injustice anywhere is a threat to justice everywhere.”
Grenada condemns the atrocities and crimes against humankind. Human dignity must be maintained in our world as one vital element to ensure the future we want. Our cities and human settlements must remain inclusive and safe, resilient and sustainable. Therefore, Grenada appeals to all Member States to embrace SDG 11 and to promote dialogue and diplomacy in the resolution of conflicts. In that regard, Grenada applauds the progress made in the recent rapprochement between Cuba and the United States. Grenada sees this peaceful resolution through dialogue as an example to be emulated between and among all States where violence, conflicts and disputes prevail. Nevertheless, Grenada joins in the call for the total lifting of the commercial and financial embargo imposed on the sister island of Cuba.
15-29816 37/45

A/70/PV.25 02/10/2015
Grenada supports objective assessments of the role of the United Nations in the modern world so as to consolidate its established knowledge-based authority and legitimacy as the premier global political forum. However, it is time to update our GPS. Maintaining the status quo in the Security Council should not be an option. But the Security Council, as a pillar of global security, must be carefully handled. In this regard, our Organization should take stock of the contributions made by all Member States to the reform of the Security Council, bearing in mind that a strengthened Council will be better obtained and maintained through global consensus. Grenada also applauds the efforts to strengthen the role of the General Assembly to ensure lasting peace, security and human rights.
Ambitious though it may be, the agenda set for the post-2015 era dictates that we must succeed. If we have the courage to start, we have the capacity to successfully implement the SDGs for our planet, for prosperity today and for posterity.
